COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jeffery Tyrone Jenkins v. Meridith Jevon Criswell

Appellate case number:    01-20-00682-CV

Trial court case number: 2020-39109

Trial court:              257th District Court of Harris County

       Appellant, Jeffery Tyrone Jenkins, filed a motion for rehearing complaining of this Court’s
opinion and judgment dismissing his appeal for lack of jurisdiction.
       The panel has voted to deny the motion for rehearing.
       It is so ORDERED.

Judge’s signature: _____Justice Peter Kelly ______________
                    Acting individually  Acting for the Court

Panel consists of Chief Justice Radack, and Justices Kelly and Landau.

Date: ____February 8, 2022_____